Exhibit 10.2

 

CONSENT AND FOURTH AMENDMENT TO
CREDIT AND SECURITY AGREEMENT

THIS CONSENT AND FOURTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this
“Agreement”), dated as of July 28, 2017, is made and entered into by and among
SCM SPECIALTY FINANCE OPPORTUNITIES FUND, L.P., a Delaware limited partnership
(“Lender”) and TRANS-LUX CORPORATION, a Delaware corporation (“Trans-Lux”),
TRANS-LUX DISPLAY CORPORATION, a Delaware corporation (“TDC”), TRANS-LUX MIDWEST
CORPORATION, an Iowa corporation (“TMC”), TRANS-LUX ENERGY CORPORATION, a
Connecticut corporation (“TEC”, and together with Trans-Lux, TDC, and TMC,
individually and collectively, “Borrower”).

WHEREAS, Borrower and Lender are parties to that certain Credit and Security
Agreement dated as of July 12, 2016 (as the same may from time to time be
amended, restated, supplemented or otherwise modified, collectively, the “Credit
Agreement”), pursuant to which, subject to the terms and conditions set forth
therein, Lender has made certain credit facilities available to Borrower.  The
Credit Agreement and all instruments, documents and agreements executed in
connection therewith, or related thereto are referred to herein collectively as
the “Existing Loan Documents.”

WHEREAS, Borrower has requested and Lender has agreed to, among other things,
amend the terms and conditions of the Existing Loan Documents pursuant to the
terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
and conditions herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:

1.                  Defined Terms.  Initially capitalized terms used herein and
not defined herein that are defined in the Credit Agreement shall have the
meanings assigned to them in the Credit Agreement (as amended hereby).

2.                  Amendments to Credit Agreement.  The Credit Agreement is
hereby amended as follows:

(a)                Section 1.2 of the Credit Agreement is hereby amended by
adding the following defined terms thereto in appropriate alphabetical order to
read as follows:

“Fair-Play Network” shall mean Fair-Play Network (or such other name as shall be
provided by Trans-Lux) or any of its successors.

“Penner Subordinated Creditor” means Arnold Penner, an individual, including his
successors and assigns as permitted hereunder.

“Penner Subordination Agreement” means that certain Mutual Lien Intercreditor
Agreement dated as of July 28, 2017 by and between Penner Subordinated Creditor
and Lender and acknowledged by Trans-Lux.

--------------------------------------------------------------------------------

 

“Penner Subordinated Debt” means any Indebtedness of Borrowers incurred pursuant
to the terms of the Penner Subordinated Debt Documents.

“Penner Subordinated Debt Documents” means (i) that certain Credit Agreement
between Trans-Lux and Penner Subordinated Creditor dated as of July 28, 2017,
(ii) that certain Promissory Note in the principal sum of up to $1,500,000.00
payable to the order of Penner Subordinated Creditor, dated as of July 28, 2017,
(iii) that certain Security Agreement between Trans-Lux and Penner Subordinated
Creditor dated as of July 28, 2017, and (iv) each of the other documents,
instruments and agreements executed and delivered in connection therewith, each
as amended, restated, supplemented or otherwise modified from time to time as
permitted hereunder.

(b)               The following defined terms contained in Section 1.2 of the
Credit Agreement are hereby amended and restated in their entirety to read as
follows:

“Excluded Subsidiary” shall mean, collectively Fair-Play Network, each
Dissolving Subsidiary and each Restricted Subsidiary.

“Subordination Agreement” means each agreement, including the Closing Date
Subordination Agreement and Penner Subordination Agreement, between Lender and
another creditor of Borrowers, as the same may be amended, supplemented,
restated or otherwise modified from time to time in accordance with the terms
thereof, pursuant to which the Indebtedness owing from any Borrower(s) and/or
the Liens securing such Indebtedness granted by any Borrower(s) to such creditor
are subordinated in any way to the Obligations and the Liens created under the
Loan Documents, the terms and provisions of such Subordination Agreements to
have been agreed to by and be acceptable to Lender in the exercise of its sole
discretion.

“Subordinated Debt” means any Indebtedness, including the Closing Date
Subordinated Debt, the Note and Debenture Subordinated Debt and the Penner
Subordinated Debt of Borrowers incurred pursuant to the terms of the
Subordinated Debt Documents and with the prior written consent of Lender, all of
which documents must be in form and substance acceptable to Lender in its sole
discretion.

“Subordinated Debt Documents” means (i) any documents evidencing and/or securing
Debt governed by a Subordination Agreement, including the Closing Date
Subordinated Debt Documents and the Penner Subordinated Debt Documents, and (ii)
the Note and Debenture Subordinated Debt Documents, which are subordinated by
their terms, all of which documents must be in form and substance acceptable to
Lender in its sole discretion.

2

--------------------------------------------------------------------------------

 

(c)                Subsection (ix) of the definition of “Permitted Indebtedness”
contained in Section 1.2 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

(ix) the Closing Date Subordinated Debt, the Note and Debenture Subordinated
Debt and the Penner Subordinated Debt;

(d)               The definition of “Permitted Liens” contained in Section 1.2
of the Credit Agreement is hereby amended by amending and restating subsection
(o) therein in its entirety to read as follows:

(o) Liens and encumbrances in favor of Penner Subordinated Creditor pursuant to
the Penner Subordinated Debt Documents to the extent permitted under the Penner
Subordination Agreement.

(e)                Section 1.2 of the Credit Agreement is hereby amended to
delete the definitions of “BFI Capital Subordinated Creditor”, “BFI Capital
Subordination Agreement”, “BFI Capital Subordinated Debt” and “BFI Capital
Subordinated Debt Documents” therein in their entirety.

(f)                Section 6.16 of the Credit Agreement is hereby deleted in its
entirety.

(g)               Section 7.3 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

7.3       No Liens other than Permitted Liens

No Borrower shall create, incur, assume or suffer to exist any Lien upon, in or
against, or pledge of, any of the Collateral or any of its properties or assets
(including, without limitation, upon Borrower’s ownership interests in Fair-Play
Network) or any of its shares, securities or other equity or ownership or
partnership interests, whether now owned or hereafter acquired, except the
Permitted Liens.

(h)               Section 7.5 of the Credit Agreement is hereby amended by
replacing “the Closing Date Subordination Agreement and the BFI Capital
Subordination Agreement” therein with “the Closing Date Subordination Agreement
and the Penner Subordination Agreement”.

(i)                 Section 7.9 of the Credit Agreement is hereby amended by
replacing each reference to “the Closing Date Subordinated Debt Documents, the
BFI Capital Subordinated Debt Documents,” therein with “the Closing Date
Subordinated Debt Documents, the Penner Subordinated Debt Documents,”.

3

--------------------------------------------------------------------------------

 

(j)                 Section 7.12 of the Credit Agreement is hereby amended by
amending and restating subsection (b) therein in its entirety to read as
follows:

(b)        Notwithstanding anything to the contrary contained herein, so long as
no Event of Default exists under the Loan Documents, Borrower may pay Penner
Subordinated Creditor the following amounts with respect to the obligations to
Penner Subordinated Creditor:  regularly scheduled monthly interest payments as
set forth in the Penner Creditor Debt Documents at a rate not to exceed 15.00%
per annum (the “Penner Regular Monthly Payments”).  Penner Regular Monthly
Payments shall not include any prepayments of principal or interest. 
Furthermore, Borrower may (i) prepay the principal and/or interest as set forth
in the Penner Subordinated Creditor Debt Documents and/or (ii) pay Penner
Subordinated Creditor on the Maturity Date (as defined in the Penner
Subordinated Creditor Debt Documents) the balloon principal payment of the total
outstanding principal amount of the indebtedness in an amount of up to
$1,500,000, plus any accrued interest and other note related charges due and
owing as set forth in the Penner Subordinated Creditor Debt Documents (the
“Penner Final Balloon Payment”); provided, however, Borrower shall only be
permitted to make such payment(s) to the extent Lender has received from
Borrower a certificate, in form and substance reasonably satisfactory to Lender,
signed on behalf of Borrower by a duly authorized officer of Borrower and dated
as of the date of such payment(s) certifying, among other things, (i) that no
Event of Default exists under the Loan Documents or would result from the making
of such payment(s) and (ii) all supporting documentation.

(k)               Section 7.16 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

7.16     Limitations on Excluded Subsidiaries

Except to the extent permitted under Section 7.5(vi) hereof, no Borrower shall
assign or otherwise transfer any Collateral or any proceeds of the Loans to any
Excluded Subsidiary.  No Borrower shall permit any Excluded Subsidiary (other
than Fair-Play Network) to (a) own any assets other than those necessary to
maintain its separate organizational existence, (b) incur any liabilities other
than minimal liabilities necessary to maintain its separate organizational
existence, (c) incur any Indebtedness, (d) enter into or suffer to exist any
agreement that, directly or indirectly, creates any Lien upon or with respect to
any part of its property or assets, whether now owned or hereafter acquired or
(e) have any employees or engage in any trade or business.

(l)              Section 8.1 of the Credit Agreement is hereby amended by
amending and restating subsection (n) in its entirety to read as follows:

4

--------------------------------------------------------------------------------

 

(n)        Any Credit Party is in default, which default is not cured within any
applicable grace period or cure period or waived, under any Penner Subordinated
Debt Document.

(m)             Effective as of April 30, 2017, the Fixed Charge Coverage Ratio
financial covenant set forth on Annex I of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

1)         Fixed Charge Coverage Ratio (EBITDA/Fixed Charges)

(i) On the last Business Day at the end of the Test Period ending August 31,
2017, the Fixed Charge Coverage Ratio shall not be less than 1.0 to 1.0, and
(ii) commencing with September 30, 2017 and on the last Business Day at the end
of each Test Period thereafter the Fixed Charge Coverage Ratio shall not be less
than 1.1 to 1.0.

3.                  Consent.  Lender hereby acknowledges and approves of the
Borrower’s request for Trans-Lux to form Fair-Play Network (or such other name
as shall be provided by Trans-Lux) (“Fair-Play Network”), a new wholly-owned
subsidiary of Trans-Lux, such that it shall not constitute an Event of Default
under the Credit Agreement.

4.                  Representations and Warranties.  Borrower represents and
warrants to Lender that, before and after giving effect to this Agreement:

(a)                All warranties and representations made to Lender under the
Credit Agreement and the Loan Documents are accurate in all material respects on
and as of the date hereof as if made on and as of the date hereof, before and
after giving effect to this Agreement.

(b)               The execution, delivery and performance by each Credit Party
of this Agreement and any assignment, instrument, document, or agreement
executed and delivered in connection herewith and the consummation of the
transactions contemplated hereby and thereby (i) have been duly authorized by
all requisite action of the appropriate Credit Party and have been duly executed
and delivered by or on behalf of such Credit Party; (ii) do not violate any
provisions of (A) applicable law, statute, rule, regulation, ordinance or
tariff, (B) any order of any Governmental Authority binding on any Credit Party
or any of the Credit Parties’ respective properties the effect of which would
reasonably be expected to have a Material Adverse Effect, or (C) the certificate
of incorporation or bylaws (or any other equivalent governing agreement or
document) of each Credit Party, or any agreement between any Credit Party and
its shareholders, members, partners or equity owners or among any such
shareholders, members, partners or equity owners; (iii) are not in conflict
with, and do not result in a breach or default of or constitute an Event of
Default, or an event, fact, condition, breach, Default or Event of Default
under, any indenture, agreement or other instrument to which any Credit Party is
a party, or by which the properties or assets of any Credit Party are bound, the
effect of which would reasonably be expected to have a Material Adverse Effect;
(iv) except as set forth herein, will not result in the creation or imposition
of any Lien of any nature upon any of the properties or assets of any Credit
Party, and (v) do not require the consent, approval or authorization of, or
filing, registration or qualification with, any Governmental Authority or Credit
Party unless otherwise obtained.

5

--------------------------------------------------------------------------------

 

(c)                This Agreement and any assignment, instrument, document, or
agreement executed and delivered in connection herewith constitutes the legal,
valid and binding obligation of each respective Credit Party, enforceable
against such Credit Party in accordance with its respective terms.

(d)               No Default or Event of Default has occurred and is continuing
or would exist under the Credit Agreement or any of the Loan Documents, before
and after giving effect to this Agreement.

5.                  Conditions Precedent.  The amendments set forth in Section 2
and the consent set forth in Section 3 shall be effective upon completion of the
following conditions precedent (with all documents to be in form and substance
satisfactory to Lender and Lender’s counsel):

(a)                Lender shall have received this Agreement duly executed by
Borrower;

(b)               Lender shall have received the Penner Subordination Agreement
duly executed by all parties thereto, dated of even date herewith;

(c)                Lender shall have received copies of the Penner Subordinated
Debt Documents, each dated of even date herewith;

(d)               Payment of all fees, charges and expenses payable to Lender on
or prior to the date hereof, if any, and an amendment fee which Borrower hereby
agrees Lender has fully earned as of the date hereof in an amount equal to
Seventeen Thousand and No/100 Dollars ($17,000.00); and

(e)                Borrower shall have executed and/or delivered such additional
documents, instruments and agreements as requested by Lender.

6.                  Miscellaneous.

(a)                Reference to the Effect on the Credit Agreement.  Upon the
effectiveness of this Agreement, each reference in (i) the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein” or words of similar import or
(ii) the other Loan Documents to “the Credit Agreement” shall mean and be a
reference to the Credit Agreement as amended by this Agreement.

(b)               Ratification.  Borrower hereby restates, ratifies and
reaffirms each and every term and condition set forth in the Credit Agreement
and the Loan Documents effective as of the date hereof.

6

--------------------------------------------------------------------------------

 

(c)                Release.  By execution of this Agreement, Borrower
acknowledges and confirms that Borrower does not have any actions, causes of
action, damages, claims, obligations, liabilities, costs, expenses and/or
demands of any kind whatsoever, at law or in equity, matured or unmatured,
vested or contingent arising out of or relating to this Agreement, the Credit
Agreement or the other Loan Documents against any Released Party (as defined
below), whether asserted or unasserted.  Notwithstanding any other provision of
any Loan Document, to the extent that such actions, causes of action, damages,
claims, obligations, liabilities, costs, expenses and/or demands may exist,
Borrower voluntarily, knowingly, unconditionally and irrevocably, with specific
and express intent, for and on behalf of itself, its managers, members,
directors, officers, employees, stockholders, Affiliates, agents,
representatives, accountants, attorneys, successors and assigns and their
respective Affiliates (collectively, the “Releasing Parties”), hereby fully and
completely releases and forever discharges Lender, its Affiliates and its and
their respective managers, members, officers, employee, Affiliates, agents,
representatives, successors, assigns, accountants and attorneys (collectively,
the “Indemnified Persons”) and any other Person or insurer which may be
responsible or liable for the acts or omissions of any of the Indemnified
Persons, or who may be liable for the injury or damage resulting therefrom
(collectively, with the Indemnified Persons, the “Released Parties”), of and
from any and all actions, causes of action, damages, claims, obligations,
liabilities, costs, expenses and demands of any kind whatsoever, at law or in
equity, matured or unmatured, vested or contingent, that any of the Releasing
Parties has against any of the Released Parties, arising out of or relating to
this Agreement, the Credit Agreement and the other Loan Documents which
Releasing Parties ever had or now have against any Released Party, including,
without limitation, any presently existing claim or defense whether or not
presently suspected, contemplated or anticipated.

(d)               Security Interest.  Borrower hereby confirms and agrees that
all security interests and liens granted to Lender continue in full force and
effect and shall continue to secure the Obligations.  All Collateral remains
free and clear of any liens other than liens in favor of Lender and Permitted
Liens.  Nothing herein contained is intended to in any way impair or limit the
validity, priority and extent of Lender’s existing security interest in and
liens upon the Collateral.

(e)                Costs and Expenses.  Borrower agrees to pay on demand all
usual and customary costs and expenses of Lender and/or its Affiliates in
connection with the preparation, execution, delivery and enforcement of this
Agreement and all other agreements and instruments executed in connection
herewith, including, including without limitation reasonable attorneys’ fees and
expenses of Lender’s counsel.

(f)                GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW
YORK WITHOUT GIVING EFFECT TO ITS CHOICE OF LAW PROVISIONS.

(g)               Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original,
and such counterparts together shall constitute one and the same respective
agreement.  Signatures sent by facsimile or electronic mail shall be deemed
originals for all purposes and shall bind the parties hereto.

(h)               Loan Document.  This Agreement and any assignment, instrument,
document, or agreement executed and delivered in connection with or pursuant to
this Agreement shall be deemed to be a “Loan Document” under and as defined in
the Credit Agreement for all purposes.

 [Signature Pages Follow.]

7

--------------------------------------------------------------------------------

 

 


IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first hereinabove written.

BORROWER:                                              TRANS-LUX CORPORATION, a
Delaware corporation

TRANS-LUX DISPLAY CORPORATION, a Delaware corporation

TRANS-LUX MIDWEST CORPORATION, an Iowa corporation

TRANS-LUX ENERGY CORPORATION, a Connecticut corporation



By:

/s/ Todd Dupee

Name:

Todd Dupee

Title:

Vice President and Controller



As Vice President and Controller of each of the
above entities and, in such capacity, intending by
this signature to legally bind each of the above entities

Signature Page to Fourth Amendment to Credit and Security Agreement

8

--------------------------------------------------------------------------------

 



 


LENDER:                                                      SCM SPECIALTY
FINANCE OPPORTUNITIES FUND, L.P., a Delaware limited partnership



By:

 /s/ Melinda Franek

Name:

Melinda Franek 

Title:

Authorized Signatory

 

Signature Page to Fourth Amendment to Credit and Security Agreement

9

 